OFFICE   OF   THE   Al7ORNEY         GENERAL     OF TEXAS
                                      AUSTIN


~c.YNm
 --




                                                                      I’




                                               .     . .   .




         ..
              ..




                                                     .     :    .,.        .
        ~Anydefendlmtteet~8e~sh6l1
bepeudtfed,       butshellnotbeeompdll*      ta
testaylrAbisownbaalftherei&butitdull
mtbeemwfor    the j~intheirdaliberaS.on
toewau3ntonotdU8wstbe?aottamtthade-
iaunt ruled to teo~.g
Art&al8wo of        the   ooda artcddael Pmooume m,
     Vhis caurt is oonmittedt4 the rule that
constitutional   righta 3s~ be Indirectly   imaaed
aeeifectivelyas if dlreotlytransgressaiL
State of tel. Poach we Sly, Supma.
                  civilliberty,shouldbe applie$In a broad
                  @I%%    ta setsuteto the oltl.zen
                                                  bmnunity
                  fxwn every khd of self-accueation.A lftet-
                  al construction rould aspthe it of Its em-
,   -/            awp 0 0 No rot of Congressasn deprivea
                  cftita!of the ptivllegeaffanledby the eon-
                  8fitutlon*




         ..
           &a&8

                                                    .